Citation Nr: 1521960	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  08-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.
 
2.  Entitlement to service connection for post-polio syndrome.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The claims are now properly before the Phoenix, Arizona RO. 

This appeal was previously before the Board in July 2010, April 2013, and January 2014.  The Board remanded the claims so that treatment records could be requested, personnel records could be requested, the Veteran could be scheduled for a hearing, and (most recently) for VA examinations and opinions.  The case has been returned to the Board for further appellate consideration.

The Veteran testified at personal hearings in February 2010 and September 2013.  The undersigned Veterans Law Judge presided over the September 2013 hearing, which was scheduled following a request from the Veteran for an additional hearing after the February 2010 Acting Veterans Law Judge was no longer with the Board.  Transcripts of both hearings are contained in the record.

The issue(s) of entitlement to service connection for post-polio syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the credible and competent evidence of record reflects that the Veteran's hepatitis C is not causally related to his service.



CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied in this case by way of a letters dated in February and May 2006 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what information and evidence was required to substantiate the service connection claims on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.  Notice regarding disability ratings and effective dates was provided in March 2006.  Thus he was provided with appropriate notice prior to the January 2007 rating decision on appeal.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment records are not on file and are currently unavailable.  Efforts by both the VA and the Veteran to obtain his service treatment records have not been fruitful, and formal findings of unavailability have been added to the claims file.  The Veteran has been notified of the VA's inability to secure his service treatment records and any records pertaining to a car accident in Japan.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The Veteran was also afforded VA examinations in connection with the current claims.  These examinations evaluated the Veteran's hepatitis C disability in conjunction with his prior history and described his disability in sufficient detail based on the (unfortunately little) evidence available, so the Board's evaluation of them is as informed as possible.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  

The Board also observes that the Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Specifically, the Veteran asserted that he watched the man in front of him get blood on the air vaccination gun in service, and that it was not cleaned prior to his vaccination.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Laws and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 . 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Here, the Veteran's service treatment records are currently missing, so chronicity in service is not established.  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hepatitis C is not a chronic condition under 38 C.F.R. § 3.309, so continuity of symptomatology is not an alternative means of establishing a nexus between his current diagnosis and service, in this case. 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

As noted above, the Veteran's service treatment records are not available and are currently lost.  Thus, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  

The Veteran and VA have also attempted to obtain treatment records from earlier than 2005.  Responses received by the hospitals/doctors contacted by the Veteran and the VA concluded that records for the Veteran's treatment in the 1980s and 1990s were destroyed after ten years.  

Below, the Board will address treatment records and statements that do not specifically pertain to the Veteran's hepatitis C claim, but which are pertinent to the Board's analysis of the Veteran's credibility.

The claims file does contain Social Security Administration (SSA) records, which include some private treatment records prior to 2006.  As part of his August 2005 claim for SSA disability, the Veteran provided a medical history and work history.  He stated that he had right side problems since age 7, but was not diagnosed with polio until 2000.  He reported that from 1990 to 1994 he worked setting up computer equipment and networks and that his employment involved sometimes lifting equipment weighing up to 50 lbs. and frequently weighing 25 lbs.

A private record from May 2005 from a Dr. V. P. (University Medical Center) included the Veteran's report he "quit drugs in 1985."

The Veteran filed his formal claim for service connection in February 2006.  In March 2006, the Veteran reported that he was in a motor vehicle accident where the car was "flipped going around the flight line."  He reported "my back got hurt, my left knee was not able to hold me up."  In an additional March 2006 statement he noted "the car flipped and rolled over a couple of times.  After getting out of the car my back was throbbing and my left knee also was hurting."  He stated that a police investigation of the accident occurred and he was taken to the hospital.  His knee was wrapped, but "ever since then my knee would go out of place and fill up with fluid and needed to be drained quite often."

Regarding his claims for hepatitis C and polio, the Veteran reported his belief that he contracted hepatitis C from air gun vaccines in service in an April 2006 statement.  He also reported "I had polio as a child, entered service, aggravated the polio, which is now more severe."

A March 2006 VA treatment record noted the Veteran reported a history of intravenous drug use, with his last use in 1985.  The physician recorded that the Veteran "used intravenous drugs 20 years ago."

A VA medical record from April 2006 includes a notation that the Veteran reported having right arm and leg weakness since age 7.  He was "seen different doctors for his diagnosis and discover[ed] that he had polio."

In a May 2006 statement, the Veteran reported he was inoculated with air guns in service.  He denied a history of blood transfusions, intravenous drug use and tattoos.  He reported that he was seen at the Kaiser foundation from 1967 to 1972 due to right side weakness, and that they "determined [he] had a pinched nerve in [his] back when [he] was born and this caused" his right sided loss of strength.  He stated that he was finally diagnosed with post-polio syndrome in 2001.

During May 2006 VA treatment the Veteran reported he "had polio when [he] was a child."  He denied hepatitis C risk factors of intravenous drug use, intranasal cocaine, tattoos and blood transfusions.  

A University Medical Center (private) treatment record from May 2006 noted that the Veteran used "IV cocaine in the 1980s." 

In June 2006, the Veteran reported to a VA physician that he had "polio as a youngster.  He had worn a leg brace during his initial episode but has not done so recently."  In July 2006, he stated he "had polio as a kid, and he was just diagnosed in 2000."  He was told he had a "pinched nerve in his spine when [he] was born," but that he was "misdiagnosed."  In August 2006, the Veteran elaborated and sated that he wore a "leg brace" as a child during his initial episode of polio.  He reported he had a gradual increase in right-sided weakness over the "past few years" and difficulty with ambulation.

In a January 2008 statement, the Veteran reported that he "was in two car wrecks [in service] where the car [he] was in flipped both times.  Both times [he] had to spend the night in the hospital because of pain in his back.  Another time [he] was on a motorcycle and it flipped and again spent the night in the hospital because of the pain in [his] back and left knee."  He reported right arm and leg weakness and confirmed a diagnosis of post-polio syndrome.  He then stated that he "never had any problems" before he joined the service.  He stated that "the only way [he] believes [he] could have contracted polio was the times [he was] in the Far East [during service]."

In a March 2008 statement, the Veteran reported he injured his knee riding a motorcycle in 1979.  His knee was injured to the point that he had to have it drained every two weeks for at least a year.  Then in the winter of 1979 or 1980 he was the passenger in a car that flipped "at least 3 times."  He was the only injured person and had to be taken to the hospital.  He stated he traveled to the "outskirts" of the Philippines and Thailand during service, and that his belief is that he contracted polio and hepatitis C on these outings.  He stated that was his only surgery was for his back in 1991, and he was not given a blood transfusion.  He also denied intravenous drug use.  Regarding his right side weakness, he reported that for five years while he was growing up the Kaiser Foundation was trying to figure out why he was physically "different" from other kids.  They determined that it was "a pinched nerve in [his] back," and he was given physical therapy exercises to perform.  He stated that he was able to join the Air Force.  He was only diagnosed with polio post-service.

Again in June 2008, the Veteran reported that he was not diagnosed with polio as a child but was diagnosed with a "pinched nerve" in his back which caused right sided weakness.  He was not diagnosed with polio until 2000.

In an April 2009 statement, the Veteran again reported his back was injured in 1979 after he was the passenger in a car that flipped.  He reported that toward the end of his enlistment there was a "major drug bust" on the base where he was stationed and that his name came up in the investigation.  He stated that he passed the drug tests he was administered, he was "exonerated," but he was also discharged early.  He reported that he never used illegal drugs in service, but after discharge he "started using and abusing illegal drugs from 1982 through 1985."  

In a January 2010 statement, the Veteran stated that he "remembered" that the car flipped "3 times" when he injured his back in service. 

During his February 2010 hearing, the Veteran testified that he was involved in a motor vehicle accident in 1979 where the car "flipped eight times."  He stated that he injured his left knee riding dirt bikes and that "for years" his knee needed to be drained every two to three months.  He stated he felt he contracted hepatitis C from the air gun inoculations because "people did bleed, and there was blood dripping from people's arms after they had the shots."  He further testified that he "did not have polio" before he joined the service.  He stated he was given the vaccination when he was born in 1959, but that the vaccination was not perfected until 1961.  Loss of strength in his right arm and leg began 20 to 25 years ago, and finally in 2003 he was diagnosed with post-polio syndrome.  He felt that he must have had polio 20 to 30 years prior.

In May 2012, the Veteran argued that his medical records were wrong.  He stated that he never reported that he was diagnosed with polio as a child and that he did not report that he wore leg braces as a child.  He stated that after he was diagnosed with post-polio syndrome in 2003, that he and his doctors determined that the only way he could have contracted polio was when he "was in Korea" and "got real sick."  He stated the doctors at the base hospital had "never seen polio" and so he was not diagnosed properly in service.

In April 2012, the Veteran was afforded a VA infectious diseases examination.  The Veteran was noted to have been diagnosed with hepatitis C in 2005, after routine testing revealed elevated liver enzymes.  He had been asymptomatic after treatment.  The examiner noted the April 2006 treatment record that the Veteran had a history of IV drug use 20 years prior.  Citing an internet article regarding the epidemiology and transmission of hepatitis C, the examiner noted that injection drug use was the most common identifiable source of acute hepatitis C infection in the United States.  The article noted that 60 percent of newly acquired infections occurred in individuals who have injected illegal drugs during the six months prior to disease onset, and up to 77 percent of injecting drug users have hepatitis C.  The examiner opined that the Veteran's hepatitis C was "most likely a result of the Veteran's IV drug use."

In September 2013, the Veteran testified before the undersigned VLJ that 135 people at his base and 27 people from his squadron were involved in a drug investigation in service.  The 27 people from his squadron, including him, were taken from there top secret positions and assigned to "grunt work," including "stripping, waxing, buffing floors, moving furniture, mowing lawns, trimming bushes, cleaning out buildings," etc.  He stated that his drug tests came back "clean" but that he was still discharged early due to a "bounced check."  He testified that it was his belief that he was discharged because he was dating a colonel's step-daughter, and that this is also why his service records are missing.  He testified that the day before his Air Force physical he dropped a 2500-lbs pallet jack on his foot and his foot was three times its normal size.  The instructor told him to come back when he was better in a month, and when he came back he completed checked out and he could do all the exercises.  He testified that after he was discharged from service he noticed he was losing strength in his right arm and leg.  Finally, in 2005 he was diagnosed with post-polio syndrome.  "After talking with [Dr. F.B.] to figure out when [he] contracted [polio], it was decided that it had to be when [he] was in Korea in the spring of 1980."  He described being sick with a fever of 107 and vomiting and diarrhea.  He testified that he was medevac'd to a base in Japan, and was hospitalized for ten days.  When asked if Dr. F.B.'s records were available, he said that they were in the claims file [now a virtual file].  When asked if Dr. F.B. provided a positive nexus for his polio, he replied "yes."  When asked about prior statements that he had polio as a child, he testified that he had asked his parents and they reported to him that he was never sick enough.  He reported having measles, mumps and chicken pox as a child. 

The Veteran then testified that when he was a passenger in a motor vehicle accident in Japan in 1979/1980 the car flipped "seven times."  He testified he was taken to the hospital and x-rayed.  He stated he lived with back pain from then until 1991 when he underwent surgery.  He testified that VA physicians had connected his current back disability to his 1980 accident.  When specifically asked if the record contained a medical nexus from his current back disorder to service, he replied "yes."  He was asked if his employment prior to 1991 involved heavy lifting or if he had any injuries.  He stated that he had a desk job and never had to lift anything heavy during his employment.  The Veteran testified he injured his left knee in a motorcycle/dirt bike accident.  

Regarding his hepatitis C claim, the Veteran testified that he did not have any tattoos, and that he had never been an intravenous drug user.  He stated that during air gun inoculation, the guy in front of him in line moved and "tore his skin and bled on the gun, and the gun was not cleaned" before it was used on the Veteran.  He testified that the infectious disease physician had agreed with him that his hepatitis C was due to his in-service vaccinations.  When asked by the VLJ if he ever used intranasal ("through the nose") drugs, he replied "never."

In September 2013, the Veteran provided a written statement apologizing for "an incorrect statement he made" at his Board hearing.  He reported that after he was discharged from service in 1982, he "self-medicated."  He "misspoke during the teleconference because [he] was embarrassed about that period of [his] life and did not want to even think about it."  He stated that he stopped "self-medicating" in September 1985.  He stated that he "did not inject or snort any medication but it was coming to the point where [he] would eventually start doing these things."  He indicated that he was using "medication that was not prescribed."

In the 2014 remand, the Board noted that although the Veteran's treatment records were missing, the VA conceded that the Veteran was inoculated with an air gun/jet injector in service.  The Board requested an addendum nexus opinion, with the examiner taking into account the Veteran's in-service inoculations were provided in such a way.  In March 2014, after reviewing the Veteran's statements arguing that his hepatitis C was contracted via inoculations, as well as the "conflicting medical evidence" regarding his drug use, the examiner provided a negative nexus opinion, finding that the "Veteran's hepatitis C is most likely a result of the Veteran's IV drug use."

In June 2014, the Veteran provided a statement that his parents noticed he had right leg problems in 1967, but that he was diagnosed with a pinched nerve in his back.  He argued that given the tests he underwent at the time, he would have been diagnosed with polio then, if polio is what caused his weakness.  He stated he had a 5 1/2 hour blood test, and he still was not diagnosed with polio.  He stated he thought he had polio as a child, and reported this to the VA when he first sought treatment, but that his parents later informed him he had a pinched nerve in his back instead.  He argues he could not have passed the physical tests to be in the Air Force if he had had polio as a child. 

Additionally, the Veteran reported that he "admitted to drug use and abuse from 1982 to 1985 but [he] never told anyone that [he] used drugs intravenously.  He argued that he was afraid of needles, and would have never used intravenous drugs.  He argued that his hepatitis C is a result of his inoculation in service, and that he denied "intravenous drug use, tattoos and 'deviant' sexual behavior."  He argued that "everything in my statement to the VA Law Judge...is the truth.  And everything in this rebuttal is the truth.  Any statements made contradicting this are fabrications or outright untruths."  He argued that statements that he used intravenous drugs are lies to "further VA's decision against me."  He finally stated that he was only in one automobile accident and one motorcycle accident.  He also noted he was not sure how many times the car flipped in his automobile accident. 

In August 2014, the Veteran's parents provided a statement regarding his childhood illness.  They noted that the Veteran was never "diagnosed with polio while he was a child, and the first [they] every heard that he had had polio was in 2005."  They noticed that when the Veteran was a child he had a problem with strength in his right leg.  He went to Kaiser Foundation, and from 1967 to 1972 he was under their care.  They diagnosed him with a pinched nerve in his back, causing right leg weakness.  He did multiple exercises a day for five years, and "wore a brace on the leg" for one of those years.  In 1972, the Kaiser foundation informed the Veteran's parents that the problem with his leg had "been corrected."  They noted that after 1972, the Veteran was able to work for them in an ice cream shop, including carrying 50 lbs. pallets of ice frequently.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is competent to report that he received air gun or jet injector inoculations in service.  This was a common practice, and the VA has conceded that he received inoculations this way.  The Veteran, however, is not competent to determine how he contracted hepatitis C.  Generally, a Veteran may be able to provide statements that would help to determine the potential causes of his hepatitis C, and as such is competent to report on whether he received blood transfusions, has tattoos, had multiple sexual partners, or had a history of intervenous or intranasal drug use.  In this case, however, the Board does not find that the Veteran's statements regarding his drug use history to be credible.  

The Veteran's claims are burdened by a lack of service treatment records, and therefore the consistency of the Veteran's statements was of great importance for the validity of his claims.  The record, however, is replete with slight variations of stories (the car flipped once, three times, seven times, eight times), to larger variations (there were two car accidents, the knee was injured in the car accident v. motorcycle accident, his employment involved lifting heavy objects v. he didn't lift anything at his desk job).  Most troubling to the Board, as fact finder in a case with limited records, is the Veteran's change of story regarding whether he was diagnosed with polio as a child, and whether he had a drug problem in the 1980s.  It seems unlikely that a VA medical provider would have elaborated that the Veteran's childhood polio was treated with a leg brace when the Veteran did not report that he had a leg brace as a child.  Then, the Veteran's own parents reported that he was treated with a leg brace as a child.  Also, disturbingly, the Veteran initially reported his belief that he contracted hepatitis C and polio in the Philippines or Thailand because he visited these regions during service.  Later, he reported an elaborate story of a significant illness in Korea with a 107 fever, aches, nausea and vomiting that resulted in being medevac'd to Japan and a 10-day hospital stay.  If this incident occurred, the Board would have expected the Veteran to have reported it with his initial claim, and to have reported it to his treating physicians.  Again, although he testified that Dr. F.B. provided a nexus between his polio and his service, the 2005 record from Dr. F.B. merely contains a diagnosis.  Overall, the Board must find the Veteran's statements regarding in-service incurrence and of continuity of symptoms to not be credible.

A thorough review of the paper and electronic records does not reveal positive nexus statements associating the Veteran's hepatitis C with his service, to include the use of air gun inoculations.  The Veteran reported his theory that he contracted hepatitis C through the inoculations to treatment care providers (as noted above), but the medical records do not include a statement from a medical care provider that the Veteran contracted hepatitis C in this way.  In fact, private and VA treatment care providers questioned the Veteran's drug use history in conjunction with diagnosing and treating his hepatitis C.  

The 2012 VA examiner found that it was most likely that the Veteran contracted hepatitis C from intravenous drug use.  When asked to provide an addendum opinion after specifically taking into account that the VA conceded the Veteran was inoculated with an air gun, the examiner again noted that it was "most likely" (greater than 50 percent) that he contracted his hepatitis C through intravenous drug us.  The Veteran has recently adamantly denied intravenous drug use.  He testified that he had not taken drugs, to include intranasal cocaine.  Before initiating his claim with the VA, and in providing a medical history to both VA and private physicians, the Veteran reported intravenous drug use, and cocaine use.  The examiner has cited evidence that 77 percent of intravenous drug users have hepatitis C.  The only evidence of in-service incurrence or continued symptoms is the Veteran's statements.  As noted, the Veteran is not competent to determine the etiology of his hepatitis C.  And, the Board, as fact-finder, has determined that his statements that he has not used intravenous or intranasal drugs are less than credible and do not support a findings of entitlement to service connection for hepatitis C.  

Although the Veteran has provided contradictory statements regarding his drug use, he did provide a statement regarding a large "drug bust" in service, which he connected himself to, only to inform us that he was not a part of the drug use and had negative drug tests in service.  (As the Veteran's records are missing, the Board only has the Veteran's DD 214 which relates he was discharged from service due to financial irresponsibility.  Therefore, other than the Veteran's statements regarding his involvement in drug testing is singularly known through his testimony).  If the Veteran did begin drug use in service, as he noted in one statement he used drugs from 1982 to 1985, then the Board notes that entitlement to service connection for hepatitis C as a result of drug use in service is also not warranted.  For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

In summary, the record does not show that hepatitis C is related to service, and entitlement to service connection is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

As noted previously, the veteran's service treatment records are not on file, and the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

As the Veteran's service treatment records are not available, the presumption of soundness attaches.  During the 2014 Board remand, the Board noted that an addendum opinion was necessary to address whether there is clear and unmistakable evidence that the Veteran's polio existed prior to service, and clear and unmistakable evidence that it was not aggravated by service.

In March 2014, the examiner noted that it was less likely than not that the Veteran's polio was caused by the reported infection in Korea, and provided a lengthy explanation of why this reported illness in Korea was not when the Veteran contracted polio.  Unfortunately, the addendum opinion does not specifically state that the Veteran clearly and unmistakably had polio prior to service (although this is indicated by the discussion of the length of delay in symptom onset), and the addendum opinion does not provide an opinion as to whether the Veteran's service clearly and unmistakably did not aggravate his polio.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 2012/2014 VA examiner, if possible.  Following a review of this REMAND directive, a complete review of the Veteran's virtual records and the 2012 examination and 2014 addendum opinion, the examiner should answer the following:

a) Provide an opinion whether the Veteran's polio or post-polio syndrome clearly and unmistakably existed prior to the Veteran's entrance into active duty (including review of the Veteran and his parents statements);

b) If the Veteran's polio/post-polio syndrome did not clearly and unmistakably exist prior to his service, then provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that polio/post-polio syndrome originated during, or is etiologically related to, his period of active duty.

c) If the Veteran's polio/post-polio syndrome did clearly and unmistakably exist prior to his period of active duty, provide an opinion as to whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during his service.

The examiner must provide a detail explanation for any opinion proffered. If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


